DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 07/02/2021.

	Applicant's cooperation in correcting the informalities in the specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities as well as indefinite claim language is also appreciated.

	Status of Claims:
		Claims 1-15, 17, and 19 were amended.

	Specification:
		The Amendment to Specification, filed on 07/02/2021, has been accepted. 

	Examiner’s Amendment:
		a. Set of Claims:
		The Examiner’s Amendment is to clarify the claimed limitations in Claims 1, 11, 16, and 19; to cancel Claim17; to maintain consistency of claimed 

b. Drawings:
		The Drawings of Figures 1 and 3 have been amended (See Pages 10-11 below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eli Mazour (Reg. No. 59,318) on Friday July 9, 2021.
The application has been amended as follows: 
	a. Set of Claims:
1. (Currently Amended) A method, comprising:
identifying, using an optimization model, a desired value for a parameter of an engine;
detecting an operating value of the parameter of the engine based on one or more measurements received from a sensor system; 
, using an electronic control module, that a difference between the desired value and the operating value is outside of a threshold range; and
adjusting, using an electronic control module, based on the difference, a position of an intake throttle valve to control a rotational speed of a turbocharger of the engine to reduce the difference between the desired value and the operating value.

2. (Currently Amended) The method of claim 1, 
wherein the parameter of the engine corresponds to the rotational speed of the turbocharger, and
wherein the one or more measurements include a rotational speed measurement received from a speed sensor, associated with the turbocharger, of the sensor system.

3. (Currently Amended) The method of claim 1, 
wherein the parameter of the engine corresponds to an intake manifold pressure of the engine, and
wherein the one or more measurements include a pressure measurement received from a pressure sensor, associated with an intake manifold of the engine, of the sensor system.


4.	(Currently Amended) The method of claim 1, 
wherein the parameter of the engine corresponds to an air-to-fuel ratio of the engine, and
wherein the one or more measurements include a fuel measurement received from a fuel sensor, associated with an intake of the engine, of the sensor system.

5. (Currently Amended) The method of claim 1, 
wherein the parameter of the engine corresponds to an emission level of the engine, and
wherein the one or more measurements include an emission measurement received from an emission sensor, associated with an exhaust system of the engine, of the sensor system.

6. (Currently Amended) The method of claim 1, wherein identifying the desired value for the parameter of the engine comprises:
determining, using [[the optimization model, an optimal value for the parameter of the engine.

7. (Previously Presented) The method of claim 1, further comprising:
determining that the operational value is greater than the desired value, 
wherein adjusting the position of the intake throttle valve comprises:
adjusting, based on determining that the operational value is greater than the desired value, the position of the intake throttle valve to cause air flow to the turbocharger to be reduced.

8. (Previously Presented) The method of claim 1, further comprising:
determining that the operational value is less than the desired value, 
wherein causing the position of the intake throttle valve to be adjusted comprises:
adjusting, based on determining that the operational value is less than the desired value, the position of the intake throttle valve to cause air flow to the turbocharger to be increased.

9. (Currently Amended) A control system for operating an engine, comprising:
a memory; and
a processor, communicatively coupled to the memory, configured to:
receive a desired value for a parameter of [[the engine;
receive, from a sensor, an operating value of the parameter of the engine; and
set, based on the desired value and the operating value, a position of an intake throttle valve of the engine to control air flow through a turbocharger of the engine.

10. (Currently Amended) The control system of claim 9, wherein the parameter of the engine comprises at least one of:
a rotational speed of the turbocharger,
an intake manifold pressure of an intake of the engine, or
an air-to-fuel ratio measured at the intake of the engine.

11. (Currently Amended) The control system of claim 9, wherein the processorfurther configured to:
determine a difference between the desired value and the operating value, and
set the position of the intake throttle valve of the engine to control the air flow based on the determined difference.

12. (Currently Amended) The control system of claim 9, wherein, when the desired value is less than the operational value, the processor is configured to: 
set the position of the intake throttle valve to a closed position.

13. (Currently Amended) The control system of claim 9, wherein, when the desired value is greater than the operational value, the processor is configured to:
set the position of the intake throttle valve to an open position.

14. (Currently Amended) The control system of claim 9, 
wherein the intake throttle valve is a variable position valve, and
wherein the position is between 100% open and 100% closed based on a degree of difference between the desired value and the operating value.

15. (Currently Amended) A power system comprising:
an engine that includes [[
a sensor system; and
an electronic module configured to
identify a desired value for a parameter of the engine;
detect, based on a measurement from the sensor system, an operating value of the parameter of the engine; and
adjust, based on the desired value and the operating value, a position of the intake throttle valve to control a rotational speed of the turbocharger.

16. (Currently Amended) The power system of claim 15, wherein the electronic control module is further to: 
determine a difference between the desired value and the operational value to control the position of the intake throttle valve based on the determined difference.

17. (Canceled Herein)
18. (Currently Amended) The power system of claim 15, wherein the parameter of the engine comprises at least one of:
the rotational speed of the turbocharger,
an intake manifold pressure of an intake of the engine, or
an air-to-fuel ratio measured at the intake of the engine.

19. (Currently Amended) The power system of claim 15, wherein, when identifying the desired value for the parameter of the engine using an optimization model, the electronic control module is configured to: 

optimize an operational metric of the engine being defined as an optimal value.

20. (Original) The power system of claim 15, wherein the intake throttle valve is positioned between a compressor of the turbocharger and an intake manifold of the engine.

21. (Previously Added) The method of claim 1, wherein the parameter of the engine comprises at least one of:
the rotational speed of the turbocharger,
an intake manifold pressure of an intake of the engine, or
an air-to-fuel ratio measured at the intake of the engine.


b. Drawings:
Figures 1 and 3 have been amended as following for incorporating with the Specification:



    PNG
    media_image1.png
    378
    542
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    659
    787
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a method, comprising identifying, using an optimization model, a desired value for a parameter of an engine; detecting an operating value of the parameter of the engine based on one or more measurements received from a sensor system; determining, using an electronic control module, that a difference between the desired value and the operating value is outside of a threshold range; and including:
“adjusting, using an electronic control module, based on the difference, a position of an intake throttle valve to control a rotational speed of a turbocharger of the engine to reduce the difference between the desired value and the operating value.”


Regarding Claim 9, the prior art fails to disclose or render obvious the claimed combination of a control system for operating an engine, having a memory; and a processor, communicatively coupled to the memory, configured to: 
	“receive a desired value for a parameter of the engine;
 receive, from a sensor, an operating value of the parameter of the engine; and 
set, based on the desired value and the operating value, a position of an intake throttle valve of the engine to control air flow through a turbocharger of the engine”.

Regarding Claim 15, the prior art fails to disclose or render obvious the claimed combination of a power system having an engine, a turbocharger, and an intake throttle valve; a sensor system; and including:
“an electronic module configured to
identify a desired value for a parameter of the engine;
detect, based on a measurement from the sensor system, an operating value of the parameter of the engine; and
adjust, based on the desired value and the operating value, a position of the intake throttle valve to control a rotational speed of the turbocharger.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa (Pub. Number US-20190003375-A1) relates to an engine with exhaust turbocharger.

Inoue et al. (Patent Number US-9957883-B2) relates to a controller for supercharger-equipped internal combustion engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 13, 2021